ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Maven Engineering Corporation                 )      ASBCA No. 61964
                                              )
Under Contract No. SPE4A7-14-M-C810           )

APPEARANCES FOR THE APPELLANT:                       Andrew J. Mohr, Esq.
                                                     C. Kelly Kroll, Esq.
                                                      Morris, Manning & Martin, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Brittany Z. Moriarty, Esq.
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been resolved. The appeal is dismissed with prejudice.

       Dated: March 14, 2019




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61964, Appeal of Maven
Engineering Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeais